Case: 12-13379   Date Filed: 03/07/2013   Page: 1 of 2

                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13379
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:11-cr-00019-SPM-GRJ-1


UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee,

                                  versus


CHRISTOPHER TYRONE MACK,
                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (March 7, 2013)

Before WILSON, ANDERSON and EDMONDSON, Circuit Judges.


PER CURIAM:
               Case: 12-13379     Date Filed: 03/07/2013    Page: 2 of 2

      Stressing his diminished capacity, Christopher Tyrone Mack appeals his

total 322-month sentence, imposed after he pleaded guilty to possession with intent

to distribute narcotics and possession of a firearm in furtherance of drug

trafficking. We lack jurisdiction to review the district court’s refusal to grant a

downward departure: nothing in the record indicates that the district court

incorrectly believed that it lacked to authority to depart downwardly. For

background, see United States v. Dudley, 463 F.3d 1221 (11th Cir. 2006).

      AFFIRMED.




                                           2